I agree that the trial court abused its discretion in finding appellant guilty of contempt.
I must disagree with the majority's finding an equitable solution to the child support problem in face of an unambiguous statute which requires full time attendance in high school if a parent is required to support a child who has attained the age of eighteen. Would the same result be reached had the child's circumstances required him to repeat a full year to graduate?  I don't believe the legislature intended such matters to be addressed on a case by case basis.
Accordingly, I must dissent from this court's holding on appellant's first assignment of error.